Citation Nr: 1215092	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  00-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & D.J.



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for sleep apnea and Bells Palsy were remanded by the Board in a August 2010 Remand; these issues were granted in a January 2012 rating decision and as such, are no longer on appeal.


FINDING OF FACT

The Veteran's headaches are not causally or etiologically related to service.



CONCLUSION OF LAW

Service connection for headaches is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2006 that fully addressed the entire notice element.  The letter informed her of what evidence was required to substantiate her claim and of her and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that she has any evidence in her possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

The Board notes that a hearing was conducted in February 2010 by the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue entitlement to service connection for headaches.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's headache symptomatology since active service.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence that related the Veteran's headaches to active service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and a VA medical opinion and examination pertinent to the issue on appeal.  Virtual VA records have also been reviewed.  

Additionally, although the Veteran indicated she was in receipt of Social Security disability benefits, these records could not be located.  See May 2011 email and November 2011 VA Form 21-0820.  The Veteran stated she did not have any records to submit.  See November 2011 VA Form 21-0820.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor her representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Entitlement to Service Connection for Headaches

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran seeks entitlement to service connection for headaches.  She asserts her headaches began during service and have continued to present day. 

Service treatment records were reviewed.  The Veteran's entrance examination from July 1974 showed neither neurologic problems or headaches.  However, records indicate the Veteran was treated on multiple occasions for headaches.  In October 1985, the Veteran was in a car accident and complained of frontal/temporal headaches.  She was diagnosed with vascular vs. tension headaches.  In April 1987, she was hit on the head by a sofa chair and complained of headaches.  She was diagnosed with a contusion of the left forehead.  In September 1987, the Veteran again complained of headaches, as well as back and knee pain.  She was prescribed Motrin and Parafon forte.

The Veteran's claims folders (three total) contain private and VA medical records dating from April 1995 to May 2011.  None of these records, including VA outpatient and private medical records show reports or treatments of headaches.  A problem list from October 2006 does not indicate headaches or migraines.  Private medical records also do not indicate complaints or treatment of headaches.  The records do show that she was seen on multiple occasions for various complaints, however, never made complaints of headaches.  

The Veteran was afforded a VA examination in May 2011.  The Veteran stated that chronic headaches that began in the service in the 1980s.  She also reported the automobile accident and being hit with a chair during service.  She claimed an additional post-service automobile accident in 2010.  She said she continued to experience intermittent episodes of headaches every other day, and she noted approximately 2 to 3 headache episodes on the days that she has headaches.  She reported diffuse headaches associated with photophobia, phonophobia, and nausea.  She stated she is generally able to function with the headaches.  The Veteran reported severe headaches approximately once a week lasting for a couple of hours, where she has increasing pain and vomiting and has to rest.  She is unable to function or carry out any ordinary activity during these episodes.  

Examination revealed she was oriented to person, place, time, and situation.  Cranial nerves II-XII were grossly intact except there was decreased pinprick sensation noted involving the left side of the face.  The Veteran was able to wrinkle her forehead and able to smile.  She was noted to have extreme light sensitivity involving the left eye.  A magnetic resonance image (MRI) from May 2009 was normal.  The examiner diagnosed the Veteran with migraine headaches.

After the claims file was reviewed, the examiner opined that it is less likely as not that the Veteran's migraine headaches had onset in the service or are related to the service including the motor vehicle accident and/or being hit in the head with a chair.  See November 2011 opinion.  In December 2011, the examiner submitted an addendum.  The examiner noted that the Veteran was seen in service on a couple of occasions for tension headaches and headaches associated with an upper respiratory infection, which are transient and should have resolved.  The Veteran was seen once in service with a headache related to a contusion, which should have resolved.  The examiner stated the post-service treatment records do not show treatment or documentation of headaches until several years after service, but that the Veteran currently has symptoms of migraine headaches.  The examiner stated that if the Veteran had headaches persistent since the service, some of which are incapacitating as reflected in the history from the May 2011 examination, it is unclear why she would not have sought medical treatment until several years after service.  The service treatment records do not reflect a diagnosis or treatment for migraine headaches, which is the Veteran's current diagnosis.  Therefore, the examiner opined it is less likely as not that the Veteran's migraine headaches had onset in the service or are related to service, including the motor vehicle accident and/or being hit in the head with a chair.

In this case, there is no evidence of a diagnosed migraine or other headache condition for which service connection may be granted on a presumptive basis within one year of her separation from service in July 1994.  The first indication of complaint of headaches of any kind were shown when the Veteran first claims service connection for a headache disorder.  Therefore, the Veteran is not entitled to service connection for a disability described as an organic disease of the nervous system, headaches, on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted on a direct basis when all the evidence establishes a medical nexus between military service and current complaints. 

In this case, the Board accepts the December 2011 examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records and on reports of examinations and testing of the Veteran.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the opinion, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no favorable opinion of record.  

Further, the Board notes that after the in-service report of and treatment for occasional headaches, there is no evidence of any complaints or treatment of headaches post-service, until many years after service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Significantly, post-service VA treatment and private records do not demonstrate that the Veteran was diagnosed with a headache disorder or was prescribed medication for migraines.  Accordingly, the evidence does not show a continuity of symptomatology for a headache disorder since service, which also weighs against the Veteran's claim. 

The Veteran's lay statements in support of her claim have been considered.  The Board notes that the Veteran testified during the February 2010 hearing that she suffered headaches during service.  Additionally, the Veteran's husband submitted a statement noting the Veteran's headaches.  See statement of L.W.  The Board notes that the Veteran is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds the Veteran's statements are incredible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicolson, 19 Vet. App. 362, 368-69 (2005).  This is especially so since the VA examiner distinguished the headaches experienced in service from her current headaches.  Those in service were associated with distinct events, i.e., upper respiratory infections and a contusion(s).  He further stated that there were no (contemporaneous) complaints or symptoms associated with migraine headaches until after service.  The examiner found it unlikely that the Veteran would experience incapacitating headaches without seeking treatment, and the Board agrees.  It is clear from the records that show multiple complains for other medical problems, that she had the opportunity complain about incapacitation headaches.  This weighs against her claim that he current headaches are related to service.  

Although the Veteran is competent to testify that she experienced headaches during service, as a layperson without any medical training and expertise, the Veteran is simply not qualified to render a medical opinion as to whether her current headaches are the same type and etiology as those she experienced during service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is competent to comment on any symptoms such as pain, but is not competent to attribute her pain to a clinical diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran has not claimed that she has medical training that would permit her to provide a competent opinion concerning the etiology of the condition.  The determination in this case, as to the cause and type of headaches, is beyond the observations that a layperson is capable of, and therefore, the Veteran's statements regarding etiology are not competent.  The Board, therefore, finds that the Veteran's statement associating her current headaches with those experienced during service cannot constitute competent evidence concerning etiology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

There is no evidence showing that the Veteran's current migraines are related to, were incurred in, or manifest to a degree of 10 percent within one year following the Veteran's military service.  The Veteran's post-service medical records do not reveal any complaint, diagnosis, or treatment for headaches until many years after separation from service, and there is no competent evidence of record linking the claimed condition to service.  

Even if the Board were to find that the Veteran's assertions as to the etiology of her headaches as competent, credible and probative, the Board finds that the December 2011 VA examiner's opinion is entitled to greater probative value as it was based on a review of the history and an opinion with a rationale was provided.  

The Board does not dispute the fact that the Veteran has a current migraine disorder.  Additionally, the Veteran clearly suffered from headaches during service, occasionally.  However, because of the absence of a medical nexus between her occasional headaches during service, which were described as tension headaches and associated with either upper respiratory infections and/or injuries to the head, and her current headaches, which are diagnosed as migraines, the Board finds that the evidence is against a grant of service connection.  

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for headaches.  As the preponderance of the evidence is against her claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for headaches on a direct basis, and under the presumptive provisions of 38 C.F.R. § 3.309 must be denied.  


ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


